Citation Nr: 1044940	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  99-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974 and from December 1990 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a February 2009 decision, the Board reopened and remanded the 
Veteran's claim for service connection for bilateral knee 
disability.  The Veteran's claim was again remanded by the Board 
in April 2010.



FINDING OF FACT

The Veteran's current knee disabilities are unrelated to an acute 
knee injury during service or to any other incident of service.



CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In January and May 2004 the RO sent letters to the Veteran which 
advised him of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the relative 
duties upon himself and VA in developing his claims.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Although it does not 
appear that the Veteran was sent a letter that advised him of the 
bases for assigning a disability rating or an effective date with 
regard to this claim, because the Board has decided not to grant 
this claim, remand for such notice is not required under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of this claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA medical 
records, and private medical records.  The Veteran has been 
provided a VA medical examinations.  The Veteran has not 
asserted, and the record does not indicate, that there are any 
additional pertinent records obtainable.  The Veteran has been 
accorded ample opportunity to present evidence and argument in 
support of the appeal.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

In this case the Veteran's knee disabilities have been diagnosed 
as degenerative joint disease and right knee meniscal injury.  In 
light of there being specified diagnoses for the Veteran's knee 
disabilities, consideration for service connection under 
38 C.F.R. § 3.317 (2010) for undiagnosed illnesses is not 
indicated.

The Veteran does not assert, and the record does not indicate, 
that the Veteran had any injury or disability of the knees during 
his first period of service.  A January 1989 service treatment 
record from the Reserves, and prior to the Veteran's second 
period of service, includes a complaint of right knee pain.  The 
Veteran has not asserted, and the record does not indicate, that 
the Veteran had any chronic knee disability prior to his reentry 
into service in December 1990.  The Veteran is considered to have 
had sound knees upon entry to service in December 1990.

The Veteran completed his second period of service in September 
1991.  He first submitted a claim for service connection for 
bilateral knee disability in March 1992.  He indicated on his 
March 1992 claim that he injured his knees in Saudi Arabia in 
1991.  The Veteran maintains that he has had bilateral knee 
disability ever since he injured his knees falling off a truck in 
1991.

A March 1991 service treatment record indicates that the Veteran 
fell off a truck the previous day and that he complained of low 
back and right knee pain.  The remainder of the service treatment 
records from the Veteran's periods of active duty service are 
silent to any knee complaints.

The Veteran submitted a DA Form 2173 dated in September 1991.  
This form notes that the Veteran fell off a truck in March 1991 
and that at that time the Veteran experienced low back strain and 
a painful knee.  In the remarks section of the form, it was noted 
that the Veteran complained of low back pain during his medical 
out processing after return from the Persian Gulf Theater. 

On VA Persian Gulf Examination in December 1994 the Veteran 
reported low back pain secondary to a fall off a truck.  He did 
not make any complaints regarding his knees and the Veteran's 
extremities were noted to be within normal limits.  

The Veteran filled out a Report of Medical History form in 
February 1995.  The Veteran reported numerous physical problems, 
including recurrent back pain.  He denied knee problems.  
Periodic examination for duty in the Reserves in February 1995 
revealed no knee disability.

On VA examination in June 1995 it was noted that there was a 
history of a right ankle facture that had healed satisfactorily.  
No complaints or findings related to the knees were made.

A VA examination in March 1998 revealed moderate crepitation of 
the knees.  A bone scan performed in conjunction with the 
examination revealed mild osteoarthritic changes of the knees.  
The diagnoses included mild degenerative joint disease of the 
knees.

The Board has considered the Veteran's assertions that he has had 
bilateral knee disability ever since he fell off a truck in 1991.  
The Board notes that the March 1991 service treatment record 
verifies that the Veteran fell off a truck in service and hurt 
his right knee.  The Board also notes that the Veteran is 
competent to report that he has had knee pain ever since service.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Regardless, the 
Board does not find the Veteran's report of bilateral knee 
symptoms ever since 1991 to be credible.  With regards to the 
left knee, the records do not verify that the Veteran ever had an 
injury to the left knee during service.  Although a right knee 
injury was noted in service, there was no indication in the 
service treatment records that such injury resulted in chronic 
disability.  As noted above, six months after the fall from the 
truck the Veteran continued to complain of back pain on the DA 
Form 2173, but made no mention of any residual right knee 
symptoms.  Furthermore on medical examination in December 1994, 
the Veteran again complained of back pain, but made no complaints 
regarding the knees.  Additionally, the Veteran specifically 
denied knee problems on a February 1995 Report of Medical 
History.  Based on the Veteran's failure to complain of knee 
problems for several years after discharge from service, as well 
as his actual denial of knee problems in February 1995, the Board 
finds that the Veteran's assertions of continued knee symptoms 
since the in-service injury are not credible.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board does not consider the Veteran's assertions that his 
current bilateral knee disability is caused by his active service 
to be competent evidence in support of his claim.  As a layperson 
he is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
In this case the Veteran was first shown to have a bilateral 
chronic knee disability in March 1998, more than six years after 
discharge from service, and there are two VA medical opinions 
stating that the Veteran's current bilateral knee disability is 
unrelated to the Veteran's active service.  A June 2009 VA 
examiner noted that there was no medical evidence of treatment 
for bilateral degenerative joint disease and right knee meniscal 
injury during service or within a year of discharge from service.  
He opined that the Veteran's current knee disabilities were 
unlikely to be related to service.  Furthermore, a May 2010 VA 
physician stated that after the acute event to the knee in 1991 
there has been no chronicity of bilateral knee condition after 
discharge.  The May 2010 VA examiner opined that the bilateral 
degenerative joint disease with right knee meniscal injury is 
more likely than not related to the natural process of aging.  
Considering that there are no medical opinions in support of the 
Veteran's claim, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that service 
connection for bilateral knee disability is not warranted.




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral knee disability 
is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


